DETAILED ACTION
Statement of Reasons for Allowance	
Claims 1, 3-21 (renumbered as 1-20, for issue) are allowed. 
Independent claims 1, and 11 respectively recite the limitations: 
determining a pose of the patient from the extracted three-dimensional structure of the patient;
comparing the determined pose of the patient with a desired patient pose for imaging with the medical imaging system, the desired patient pose defined by a clinical intent identifier for the imaging with the medical imaging system; and
outputting a first alert responsive to the determined pose of the patient not matching the desired patient pose;

Independent claims 16 respectively recites the limitations:
correct the received images based on the identified lighting condition; 
identify a pose of the subject on the table based on the corrected images; and 
           output an alert responsive to the pose of the subject deviating from a desired pose for the image data acquisition that is defined by a clinical intent identifier for the image data acquisition








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIWEN YANG whose telephone number is (571)270-5670.  The examiner can normally be reached on Monday-Friday 8:30am-5:30pm east.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WEI WEN YANG/           Primary Examiner, Art Unit 2667